ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for a rehearing appellant seriously contends that we arrived at an erroneous conclusion as disclosed by the original opinion wherein it is stated that appellant chang’ed his name to Lee. He contends that there is no evidence to show that his 'name was McCutcheon. In order to clear up any misunderstanding relative thereto, we quote from the testimony' of Mr. Matthews, a witness called on behalf of the State, as follows: “I am in the plumbing supply business * * * located at 1913 Congress. On or about the 8th of December I saw the gentleman on the left there, Mr. McCutcheon, at my place of business. * * * There was another man with Mr. McCutcheon in the car but I couldn’t say who it was; he did not come inside. * * * The first time Mr. McCutcheon come there he come there the first part of the week, on Monday or Tuesday, the 11th or 12th. * * * Mr. McCutcheon brought in a water heater, a toilet and lavatory. There was a tank on the toilet. * * * Mr. McCutcheon signed the register with — I belive it was the name ‘Lee.’ He *77identified himself as Mr. Lee.” There is no evidence that he was ever known by both names.
We deem this sufficient evidence upon which to reasonably base the conclusion that the appellant’s name was McCutcheon; that when he brought the stolen articles and sold them to the second-hand dealer he changed his name to Lee.
Believing that the case was properly disposed of on the original submission, the appellant’s motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.